No action can be maintained against a guardian personally for a debt of his ward. The guardian's duty is to take care of the person and estate of his ward, collect his dues, pay his debts if he has sufficient assets, and protect his rights and interests generally. G. L., c. 184, s. 3. The remedy for a breach of his duty is by an action upon his bond. Whether the ward's *Page 557 
property has been judiciously and legally managed and invested by the guardian is a proper subject of investigation and inquiry upon the adjustment of the guardian's accounts in the probate court, but it is not open to inquiry in a suit against the ward for the recovery of a debt. A creditor may compel a guardian to adjust his accounts, and if he has assets in his hands and refuses to pay a judgment recovered against his ward, it will be a breach of the condition of his bond, and the creditor's remedy is by an action upon the guardianship bond. Davis v. Drew, 6 N.H. 399, 400; Conant v. Kendall, 21 Pick. 36.
Motion denied.
SMITH, J., did not sit: the others concurred.